DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. PGPUB 2014/0274353).

Re claims 1, 11, and 20:  Benson discloses a system for providing game guidance content, comprising:
a game guide database (0051, 0080);
a game objectives database (see paragraph [0036, 0043, 0051, 0064, 0080]: a game objective database contains help documents for assisting players) ;
a network connector configured to communicate with a plurality of user devices over a network (see Fig. 1 & paragraph [0019]); and
a control circuit coupled to the game guide database, the game objectives database, and the network connector (see Fig. 2, object 105), the control circuit being configured to:
receive, via the network connector, a game guide request from a user (see paragraph [0064]: the user presses a help button, i.e. the user makes a game guide request);

identify the game and a game objective from the game objectives database based on the audio segment wherein the game objective comprises something a player wants to achieve in the game; (see paragraph [0049, 0051, 0064]: based on the audio segment, the system determines the game situation and a game objective related to the completing the game situation is identified. The game objective includes objectives such as aiding the player in completing a game level ([0049]));
select a content item in the game guide database based on the game objective (see paragraph [0051]: a help document is supplied to the player once the game objective has been identified); and
provide, to the user device via the network connector, the content item to the user (see paragraph [0051]).

Re claim 2 and 12: Benson discloses with respect to the system of claim 1, wherein the audio segment comprises game dialogue audio, game background music, and/or game environmental sound produced by a playback device during gameplay (see paragraph [0054]: “The event 432 may be an arrival of the player at a particular location within the virtual world (e.g., a waterfall that hides a treasure chest), and the event 432 may be detected by the corresponding playback of the media content 410 (e.g., a particular audio pattern of water splashing sounds, a particular visual pattern of rock formations, or both)”).

Re claim 10. Benson discloses with respect to the system of claim 1, wherein the game guide database comprises text guide, audio guide, video guide, user-generated content, and/or links to online game guide content (see paragraph [0051]: help document).

Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Applicant has amended the claim language to recite “wherein the game objective comprises something a player wants to achieve in the game.”  However, Benson teaches recording audio segments and determining a game objective wherein the game objective Is related to passing a particular level, i.e. an objective that a player wants to achieve. For these reasons the claims are still rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715